Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 1 of 8 PageID 799




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


    ALEXANDER MARK GIERBOLINI, I
    o/b/o A.M.G. II,

                  Plaintiff,

    v.                                                Case No. 8:20-cv-1797-SDM-AEP

    KILOLO KIJAKAZI,
    Acting Commissioner of Social Security, 1

                  Defendant.
                                                  /

                                            ORDER

           This cause comes before the Court upon Plaintiff’s Motion for Order

    Directing the U.S. District Court Clerk to Issue Subpoena Duces Tecum (Doc. 22)

    and Plaintiff’s Motion for Extension of Time (Doc. 23). By the motions, Plaintiff

    requests that the Court (1) direct the Clerk to issue a subpoena duces tecum to a

    medical provider, seeking the production of medical records from 2014 through

    August 16, 2021, and (2) allow Plaintiff an extension of time to submit his

    Memorandum of Law until such time as he receives the requested records. With

    respect to subpoenas, judicial enforcement, and judicial review of administrative




    1
      Kilolo Kijakazi is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
    the Federal Rules of Civil Procedure, Acting Commissioner Kilolo Kijakazi should be
    substituted for Commissioner Andrew M. Saul as the defendant in this matter. No further
    action needs to be taken to continue this matter by reason of the last sentence of section
    205(g) of the Social Security Act. 42 U.S.C. § 405(g).
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 2 of 8 PageID 800




    decisions from the Commissioner of the Social Security Administration (the

    “Commissioner”), 42 U.S.C. § 405 states:

          (d) Issuance of subp[o]enas in administrative proceedings
          For the purpose of any hearing, investigation, or other proceeding
          authorized or directed under this subchapter, or relative to any other
          matter within the Commissioner’s jurisdiction hereunder, the
          Commissioner of Social Security shall have power to issue
          subp[o]enas requiring the attendance and testimony of witnesses and
          the production of any evidence that relates to any matter under
          investigation or in question before the Commissioner of Social
          Security. Such attendance of witnesses and production of evidence at
          the designated place of such hearing, investigation, or other
          proceeding may be required from any place in the United States or in
          any Territory or possession thereof. Subp[o]enas of the Commissioner
          of Social Security shall be served by anyone authorized by the
          Commissioner (1) by delivering a copy thereof to the individual named
          therein, or (2) by registered mail or by certified mail addressed to such
          individual at his last dwelling place or principal place of business. A
          verified return by the individual so serving the subp[o]ena setting forth
          the manner of service, or, in the case of service by registered mail or
          by certified mail, the return post-office receipt therefor signed by the
          individual so served, shall be proof of service. Witnesses so
          subp[o]enaed shall be paid the same fees and mileage as are paid
          witnesses in the district courts of the United States.

          (e) Judicial enforcement of subp[o]enas; contempt
          In case of contumacy by, or refusal to obey a subp[o]ena duly served
          upon, any person, any district court of the United States for the judicial
          district in which said person charged with contumacy or refusal to
          obey is found or resides or transacts business, upon application by the
          Commissioner of Social Security, shall have jurisdiction to issue an
          order requiring such person to appear and give testimony, or to appear
          and produce evidence, or both; any failure to obey such order of the
          court may be punished by said court as contempt thereof.

                                             ***

          (g) Judicial review
          Any individual, after any final decision of the Commissioner of Social
          Security made after a hearing to which he was a party, irrespective of
          the amount in controversy, may obtain a review of such decision by a
          civil action commenced within sixty days after the mailing to him of


                                              2
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 3 of 8 PageID 801




          notice of such decision or within such further time as the
          Commissioner of Social Security may allow. Such action shall be
          brought in the district court of the United States for the judicial district
          in which the plaintiff resides, or has his principal place of business, or,
          if he does not reside or have his principal place of business within any
          such judicial district, in the United States District Court for the District
          of Columbia. As part of the Commissioner’s answer the
          Commissioner of Social Security shall file a certified copy of the
          transcript of the record including the evidence upon which the findings
          and decision complained of are based. The court shall have power to
          enter, upon the pleadings and transcript of the record, a judgment
          affirming, modifying, or reversing the decision of the Commissioner
          of Social Security, with or without remanding the cause for a
          rehearing. The findings of the Commissioner of Social Security as to
          any fact, if supported by substantial evidence, shall be conclusive, and
          where a claim has been denied by the Commissioner of Social Security
          or a decision is rendered under subsection (b) of this section which is
          adverse to an individual who was a party to the hearing before the
          Commissioner of Social Security, because of failure of the claimant or
          such individual to submit proof in conformity with any regulation
          prescribed under subsection (a) of this section, the court shall review
          only the question of conformity with such regulations and the validity
          of such regulations. The court may, on motion of the Commissioner
          of Social Security made for good cause shown before the
          Commissioner files the Commissioner's answer, remand the case to
          the Commissioner of Social Security for further action by the
          Commissioner of Social Security, and it may at any time order
          additional evidence to be taken before the Commissioner of Social
          Security, but only upon a showing that there is new evidence which is
          material and that there is good cause for the failure to incorporate such
          evidence into the record in a prior proceeding; and the Commissioner
          of Social Security shall, after the case is remanded, and after hearing
          such additional evidence if so ordered, modify or affirm the
          Commissioner’s findings of fact or the Commissioner’s decision, or
          both, and shall file with the court any such additional and modified
          findings of fact and decision, and, in any case in which the
          Commissioner has not made a decision fully favorable to the
          individual, a transcript of the additional record and testimony upon
          which the Commissioner’s action in modifying or affirming was
          based. Such additional or modified findings of fact and decision shall
          be reviewable only to the extent provided for review of the original
          findings of fact and decision. The judgment of the court shall be final
          except that it shall be subject to review in the same manner as a
          judgment in other civil actions. Any action instituted in accordance


                                               3
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 4 of 8 PageID 802




          with this subsection shall survive notwithstanding any change in the
          person occupying the office of Commissioner of Social Security or any
          vacancy in such office.

    42 U.S.C. § 405(d), (e), & (g) (emphasis in original). In addition, the regulations

    provide the following guidelines regarding the issuance of subpoenas:

          (d) Subpoenas.

          (1) When it is reasonably necessary for the full presentation of a case,
          an administrative law judge or a member of the Appeals Council may,
          on his or her own initiative or at the request of a party, issue subpoenas
          for the appearance and testimony of witnesses and for the production
          of books, records, correspondence, papers, or other documents that are
          material to an issue at the hearing.

          (2) Parties to a hearing who wish to subpoena documents or witnesses
          must file a written request for the issuance of a subpoena with the
          administrative law judge or at one of our offices at least 10 business
          days before the hearing date, unless you show that your circumstances
          meet the conditions described in § 416.1435(b). The written request
          must give the names of the witnesses or documents to be produced;
          describe the address or location of the witnesses or documents with
          sufficient detail to find them; state the important facts that the witness
          or document is expected to prove; and indicate why these facts could
          not be proven without issuing a subpoena.

          (3) We will pay the cost of issuing the subpoena.

          (4) We will pay subpoenaed witnesses the same fees and mileage they
          would receive if they had been subpoenaed by a Federal district court.

    20 C.F.R. § 416.1450(d). 2 Based on the foregoing, the Commissioner may issue

    subpoenas seeking the production of evidence during the administrative proceedings



    2
      The Social Security Hearings, Appeals, and Litigation Law Manual (“HALLEX”), an
    agency handbook that defines the procedures for carrying out the Social Security
    Administration’s policies, further describes the use of subpoenas in the context of the
    administrative    process.         HALLEX        §§    I-2-5-78,   I-2-5-80,   I-2-5-82,
    https://ssa.gov/OP_Home/hallex/I-02/I-2-5.html (last visited Aug. 31, 2021).


                                               4
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 5 of 8 PageID 803




    and may seek enforcement of the subpoena, upon application by the Commissioner,

    in federal district court. Nothing in 42 U.S.C. § 405 or the regulations provides a

    basis for a federal district court to issue subpoenas to obtain records outside of the

    administrative record presented before the Commissioner.

          Rather, federal district courts perform a limited review of determinations

    made by the Commissioner. Namely, a determination by the Commissioner that a

    claimant is not disabled must be upheld if it is supported by substantial evidence

    and comports with applicable legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3).

    “Substantial evidence is more than a scintilla and is such relevant evidence as a

    reasonable person would accept as adequate to support a conclusion.” Winschel v.

    Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation and internal

    quotation marks omitted). While the court reviews the Commissioner’s decision

    with deference to the factual findings, no such deference is given to the legal

    conclusions. See Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

    (citations omitted).

          In reviewing the Commissioner’s decision, the court may not reweigh the

    evidence or substitute its own judgment for that of the ALJ, even if it finds that the

    evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

    (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The

    Commissioner’s failure to apply the correct law, or to give the reviewing court

    sufficient reasoning for determining that the Commissioner has conducted the

    proper legal analysis, mandates reversal.      Ingram, 496 F.3d at 1260 (citation



                                              5
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 6 of 8 PageID 804




    omitted). The scope of review is thus limited to determining whether the findings of

    the Commissioner are supported by substantial evidence and whether the correct

    legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219,

    1221 (11th Cir. 2002) (per curiam) (citations omitted). Given this limited review,

    and the lack of authority for issuance of subpoenas by a district court in this context,

    Plaintiff’s request is denied. To the extent that Plaintiff seeks to set forth an

    argument that the ALJ or Appeals Council denied his request to subpoena medical

    records or prevented him from an opportunity to subpoena the author of a post-

    hearing medical report, and thus denied him due process, however, he may assert

    such argument in his Memorandum of Law and cite to the relevant portion of the

    administrative record and the legal authority for his position.3

             Further, upon review of the administrative record (Doc. 19), it appears that

    Plaintiff submitted a letter from a medical practitioner to the SSA subsequent to the

    Administrative Law Judge’s (“ALJ”) decision (Tr. 1-31). 4                 With a few noted

    exceptions, a claimant is allowed to present new evidence at each stage of the SSA’s



    3
       “The fundamental requirement of due process is the opportunity to be heard ‘at a
    meaningful time and in an meaningful manner’.” Tagle v. Astrue, 279 F. App’x 827, 829
    (11th Cir. 2008) (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). Where an ALJ
    substantially relies upon a post-hearing medical report that directly contradicts the medical
    evidence supporting a claimant’s contentions, for instance, it would violate a claimant’s
    right to due process for the Commissioner to deny disability benefits without affording the
    claimant an opportunity to subpoena and cross-examine the authors of such report. Tagle,
    279 F. App’x at 829; see also Santos v. Soc. Sec. Admin.,Comm’r, 731 F. App’x 848, 854 (11th
    Cir. 2018) (citation and quotation omitted) (indicating that due process is violated when a
    claimant is denied an opportunity during the administrative process to subpoena and cross-
    examine those who submit medical reports).
    4
        All citations to pages of the administrative record will be as follows: (Tr. __).


                                                    6
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 7 of 8 PageID 805




    administrative process. Ingram, 496 F.3d at 1261; see 20 C.F.R. § 416.1400(b).

    When a claimant appeals an ALJ’s decision to the Appeals Council, “[t]he Appeals

    Council must consider new, material, and chronologically relevant evidence and

    must review the case if the [ALJ’s] action, findings, or conclusion is contrary to the

    weight of the evidence currently of record.” Ingram, 496 F.3d at 1261 (internal

    quotation and citation omitted); see 20 C.F.R. § 416.1470(b) & (c). Thereafter,

    review by a federal district court requires consideration of evidence not initially

    submitted to the ALJ but considered by the Appeals Council in order to determine

    whether that new evidence renders the denial of benefits erroneous. See Ingram, 496

    F.3d at 1258, 1262. A remand under sentence four is warranted when a claimant

    submits new evidence to the Appeals Council, which the Appeals Council does not

    adequately consider in denying the claimant’s request for review. Timmons v.

    Comm’r of Soc. Sec., 522 F. App’x 897, 902 (11th Cir. 2013) (citing Ingram, 496 F.3d

    at 1268); see also Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th

    Cir. 2015) (stating that, “when the Appeals Council erroneously refuses to consider

    evidence, it commits legal error and remand is appropriate.”). Accordingly, “[t]o

    obtain a sentence four remand, the claimant must show that, in light of the new

    evidence submitted to the Appeals Council, the ALJ’s decision to deny benefits is

    not supported by substantial evidence in the record as a whole. Timmons, 522 F.

    App’x at 902 (citing Ingram, 496 F.3d at 1266-67). To the extent that Plaintiff seeks

    to argue that the Appeals Council did not adequately consider Plaintiff’s new

    evidence, Plaintiff may likewise assert such argument in his Memorandum of Law



                                              7
Case 8:20-cv-01797-SDM-AEP Document 24 Filed 09/01/21 Page 8 of 8 PageID 806




    and cite to the relevant portion of the administrative record and the legal authority

    for his position.

            Based on the foregoing, an extension of the current deadline will be granted

    to allow Plaintiff time to submit his Memorandum of Law, with a commensurate

    extension given to the Commissioner for submission of her Memorandum of Law.

    Accordingly, it is hereby

            ORDERED:

            1.    Plaintiff’s Motion for Order Directing the U.S. District Court Clerk to

    Issue Subpoena Duces Tecum (Doc. 22) is DENIED.

            2.    Plaintiff’s Motion for Extension of Time (Doc. 23) is GRANTED to

    the extent that Plaintiff shall have up to and including October 14, 2021 to submit

    his Memorandum of Law. The failure of Plaintiff to submit his Memorandum of

    Law within the time allotted could lead to dismissal of this action without further

    notice.

            3.    Given the extension of Plaintiff’s deadline to submit his Memorandum

    of Law, the deadline for the Commissioner to submit her Memorandum of Law is

    extended up to and including December 15, 2021.

            DONE AND ORDERED in Tampa, Florida, on this 1st day of September,

    2021.




    cc:     Counsel of Record
            Plaintiff, pro se


                                              8
